


110 HR 3067 : Small Public Housing Authority

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3067
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 31, 2007
			Received
		
		
			August 3, 2007
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the United States Housing Act of
		  1937 to exempt small public housing agencies from the requirement of preparing
		  an annual public housing agency plan.
	
	
		1.Short titleThis Act may be cited as the
			 Small Public Housing Authority
			 Act.
		2.Public housing
			 agency plans for certain small public housing agencies
			(a)In
			 generalSection 5A(b) of the
			 United States Housing Act of 1937 (42
			 U.S.C. 1437c–1(b)) is amended by adding at the end the following new
			 paragraph:
				
					(3)Exemption of
				certain small phas from filing requirement
						(A)In
				generalNotwithstanding paragraph (1) or any other provision of
				this Act—
							(i)the requirement
				under paragraph (1) shall not apply to any qualified small public housing
				agency; and
							(ii)except as provided
				in subsection (e)(4)(B), any reference in this section or any other provision
				of law to a public housing agency shall not be considered to
				refer to any qualified small public housing agency, to the extent such
				reference applies to the requirement to submit an annual public housing agency
				plan under this subsection.
							(B)Civil rights
				certificationNotwithstanding
				that qualified small public housing agencies are exempt pursuant to
				subparagraph (A) from the requirement under this section to prepare and submit
				an annual public housing plan, each qualified small public housing agency
				shall, on an annual basis, make the certification described in paragraph (16)
				of subsection (d) of this section, except that for purposes of such small
				public housing agencies, such paragraph shall be applied by substituting
				the public housing program of the agency for the public
				housing agency plan.
						(C)DefinitionFor
				purposes of this section, the term qualified small public housing
				agency means a public housing agency that meets all of the following
				requirements:
							(i)The sum of (I) the
				number of public housing dwelling units administered by the agency, and (II)
				the number of vouchers under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)) administered by the agency, is 250 or fewer.
							(ii)The agency—
								(I)is not designated
				pursuant to section 6(j)(2) as a troubled public housing agency; and
								(II)has not, within the preceding 12 months,
				been assigned a failing or below passing score under the section 8 management
				assessment program of the
				Secretary.
								.
			(b)Resident
			 participationSection 5A of the United States Housing Act of 1937
			 (42 U.S.C.
			 1437c–1) is amended—
				(1)in subsection (e),
			 by inserting after paragraph (3) the following:
					
						(4)Qualified small
				public housing agencies
							(A)In
				generalExcept as provided in subparagraph (B), nothing in this
				section may be construed to exempt a qualified small public housing agency from
				the requirement under paragraph (1) to establish one or more resident advisory
				boards. Notwithstanding that qualified small public housing agencies are exempt
				pursuant to subsection (b)(3)(A) from the requirement under this section to
				prepare and submit an annual public housing plan, each qualified small public
				housing agency shall consult with, and consider the recommendations of the
				resident advisory boards for the agency, in any determinations and actions of
				the agency regarding establishing goals, objectives, and policies of the
				agency.
							(B)Applicability of
				waiver authorityParagraph (3) shall apply to qualified small
				public housing agencies, except that for purposes of such small public housing
				agencies, subparagraph (B) of such paragraph shall be applied by substituting
				the functions described in the second sentence of paragraph
				(4)(A) for the functions described in paragraph
				(2).
							(f)Public
				hearings
						;
				and
				(2)in subsection (f)
			 (as so designated by the amendment made by paragraph (1) of this subsection),
			 by adding at the end the following new paragraph:
					
						(5)Qualified small
				public housing agencies
							(A)RequirementNotwithstanding
				that qualified small public housing agencies are exempt pursuant to subsection
				(b)(3)(A) from the requirement under this section to conduct a public hearing
				regarding the annual public housing plan of the agency, each qualified small
				public housing agency shall, not less than annually, conduct a public hearing
				to discuss the goals, objectives, and policies of the agency, and any changes
				to such goals, objectives, and policies, and to invite public comment regarding
				such issues.
							(B)Availability of
				information and noticeNot later than 45 days before the date of
				such a hearing, the qualified small public housing agency shall—
								(i)make all
				information relevant to the hearing and any determinations of the agency
				regarding the goals, objectives, and policies of the agency to be considered at
				the hearing available for inspection by the public at the principal office of
				the public housing agency during normal business hours; and
								(ii)publish a notice
				informing the public that (I) the information is available as required under
				clause (i), and (II) a public hearing under subparagraph (A) will be
				conducted.
								.
				(c)Amendments and
			 modifications to plansSubsection (g) of section 5A of the United
			 States Housing Act of 1937 (42 U.S.C. 1437c–1(g)) is amended
			 by adding at the end the following new paragraph:
				
					(3)Qualified small
				public housing agenciesExcept to the extent that this subsection
				applies to annual public housing agency plans, nothing in this section may be
				construed to exempt a qualified small public housing agency from the
				requirements under this
				subsection.
					.
			
	
		
			Passed the House of
			 Representatives July 30, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
